Citation Nr: 1525187	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-30 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for polyarthralgia of the low back, hips, knees, and shoulders.

2. Entitlement to a rating in excess of 10 percent for asbestosis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to November 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  

As will be further explained below, the inextricably intertwined issues of service connection for degenerative joint disease (DJD) of the lumbar spine and "other joints," including hips, knees, and shoulders, have been raised by the record (in a March 2010 statement), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with regard to his claims on appeal.  A brief procedural and medical history is noted for explanation purposes.  

The Veteran's service personnel records show he was transferred to the TDRL (temporary disability retired list) in November 1976 after a PEB (Physical Evaluation Board) found he had polyarthralgia of the lumbar and thoracic spine, shoulders, hips, and knees.  

An April 1977 rating decision granted the Veteran service connection for polyarthralgia of the low back, hips, knees, and shoulders, and assigned a temporary 50 percent pre-stabilization evaluation under Diagnostic Code (Code) 5299-5002, effective November 23, 1976.  [Polyarthralgia is defined as arthralgia (joint pain) in many joints.  See Dorland's Illustrated Medical Dictionary (32nd Ed., 2012) at 150, 1487.  Thus, of itself, it is a symptom, not a disability.  Inasmuch as generally service connection is awarded for chronic disabilities underlying symptoms, not the symptoms themselves (Persian Gulf War presumptions for undiagnosed illnesses being a notable exception), it may be assumed that the award of service connection in April 1977 was for an unidentified disability underlying the joint pain symptoms.] A May 1977 notification letter informed him that the temporary rating would continue for 12 months from the date of his separation and that a VA examination would be scheduled toward the end of that period.  Because the Veteran had not waived an equivalent amount of military retired pay, he did not then receive compensation for the polyarthralgia, and was not scheduled for a VA examination, and there were no adjustments to the rating for polyarthralgia in, or around, November 1977.  A March 1994 rating decision "re-established" service connection for polyarthralgia of the low back, hips, knees, and shoulders, rated 20 percent rating under Code 5299-5002, effective February 17, 1993, the date of the Veteran's claim to reopen.  It also awarded service connection for asbestosis, rated 10 percent, effective February 17, 1993.  

The Veteran filed a claim for increased ratings for polyarthralgia and asbestosis in August 2007.  On October 2007 VA examination, he reported experiencing chronic low back pain.  He reported he had not received treatment for inflammatory arthritis over the years, but had increasing low back pain.  The examiner noted it appeared the symptoms of inflammatory arthritis had resolved.  The examiner diagnosed degenerative joint disease (DJD) of the lumbosacral spine and noted the Veteran may have early DJD of other joints, including the knees, hips, and shoulders.  There was no evidence of any inflammatory arthritis.  In an October 2008 opinion, the VA physician who examined the Veteran in October 2007 indicated he had reviewed the claims file and opined it would be mere speculation on his part to connect the polyarthralgia in service to the current degenerative changes.  He noted there was evidence the Veteran now had degenerative changes in various joints.  The December 2008 rating decision on appeal continued the 20 percent rating for the polyarthralgia under Code 5299-5002, but noted the VA examination report "indicates that your current disability is shown to be due to arthritis rather than to polyarthralgias."
In his December 2009 notice of disagreement (NOD), the Veteran argued VA had not acknowledged that his service-connected polyarthralgia led to new diagnoses of DJD and fibromyalgia.  In a March 2010 letter, he indicated his current diagnosis had been updated since he filed his NOD.  He asked VA to consider whether the code under which polyarthralgia is rated should be revised, and that the diagnosed DJD of the lumbar spine and "other joints" be considered service connected.  In an attached letter, the Veteran's private, long-time treating physician, Dr. Grover of Humboldt Medical Group, stated "[the Veteran] does indeed have degenerative osteoarthritis of some of his joints, particularly of his lumbosacral spine."  He noted the Veteran was pursuing a Workers' Compensation claim for his low back.  On examination, he did not show any rheumatoid nodules.  The physician suggested the diagnosis of polyarthralgia be rescinded.  

In a July 2013 medical advisory opinion, the VA physician who examined the Veteran in October 2007 indicated he had reviewed the claims file and opined the Veteran's degenerative arthritis in various joints was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He noted polyarthralgia itself is a symptom, not a disease.

A September 2013 Statement of the Case (SOC) notes that although the Veteran did not currently have polyarthralgia, the 20 percent rating would remain in effect because it was "protected."  Citing the July 2013 VA medical opinion, the SOC denied service connection for arthritis and an increased rating for polyarthralgia because the evidence did not show that degenerative arthritis was due to service or related to the polyarthralgia.  As the denial of service connection for DJD of the lumbar spine and other joints was made in an SOC, and not by rating decision, there is a resulting due process deficiency which requires corrective action.  Given the allegations presented, that claim is inextricably intertwined with the issue on appeal and must be properly adjudicated concurrently.

Furthermore, all records of postservice evaluations and treatment the Veteran received for orthopedic complaints (including for postservice injuries and in connection with Workers' Compensation claims) and records of treatment for his lungs from August 2006 (a year prior to the filing of his claim for increase) to the present are pertinent evidence.  VA and private treatment records for that period also appear to be outstanding.

VA treatment records from October 2007 to December 2011 are associated with the record, and the December 2011 records do not suggest that the Veteran planned to suspend or terminate VA treatment.  As updated (since December 2011) records of VA treatment may contain pertinent information (and because VA records are constructively of record), they must all be obtained.

In addition, in a letter received in March 2010, Dr. Grover indicated he was still treating the Veteran.  The most recent private treatment records associated with the record are from November 2007.  Records pertaining to the Workers' Compensation claim Dr. Grover mentioned in his letter are also pertinent evidence in the matter at hand (as they involve an injury to the low back), and must be secured.

The Veteran's service-connected asbestosis is currently rated 10 percent under 38 C.F.R. § 4.97, Diagnostic Code 6833. The most recent VA examination to evaluate this disability was in May 2013.  In light of the lengthy intervening period since the last examination, and the allegation that the disability is more severe than rated, a contemporaneous examination to assess the severity of the disability is necessary.

The case is REMANDED for the following:

1. The AOJ should provide the Veteran all VCAA-mandated notice for his claims of service connection for DJD of the lumbar spine and other joints.  Notice as to what is required to substantiate a claim of secondary service connection should also be provided.  He should have the opportunity to respond.  

2. The AOJ should advise the Veteran that the complete records of all of his postservice private treatment for orthopedic complaints (including complete records from Dr. Grover and records pertaining to his claim for Workers' Compensations claim) and the records of his treatment for asbestosis from August 2006 to the present are pertinent evidence in the matter at hand, and ask him to submit authorizations for VA to secure any (and all) records of such treatment from the private providers and the appropriate state agency.  The AOJ should secure for the record complete clinical records from all providers identified, and secure from the appropriate state agency complete copies of all records pertaining to the Veteran's claim for Workers' Compensation, including any determination on the claim, and all medical records considered.  If any records sought are not received pursuant to VA's request, the AOJ should advise the Veteran that ultimately it is his responsibility to ensure that pertinent private treatment records are received.  If he does not respond to the request for authorizations for VA to secure private treatment records, the claims should be further processed under 38 C.F.R. § 3.158(a)(after the Veteran has been afforded the period of time specified in that regulation to respond).

3. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for musculoskeletal and lung complaints from December 2011 to the present (to specifically include treatment at the Eureka, California Community Based Outpatient clinic (CBOC)).  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.

4. The AOJ should then arrange for a VA respiratory examination of the Veteran assess the current severity of his service-connected asbestosis.  The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide responses to the following:

Assess (including with pulmonary function studies) the current severity of the Veteran's service-connected asbestosis.  [The examiner must be provided a copy of the criteria for rating lung disabilities, and the findings noted should include the information needed to rate the disability under the General Formula for Rating Disabilities of the lung.]  If a maximum exercise capacity test is not performed, the examiner must conduct pulmonary function tests that include post-bronchodilator studies unless the results of the pre-bronchodilator pulmonary function tests are normal or unless the examiner specifically states why post-bronchodilator studies should not be performed.  If DLCO testing is not performed, the examiner must specifically state why such testing would not be useful.  All clinical findings should be reported in detail.  In addition, the examiner should state which test most accurately reflects the Veteran's level of disability.  The examiner must explain the rationale for all opinions.

5. The AOJ should also arrange for the Veteran to be examined by a rheumatologist or orthopedist to assess the nature and current severity of his service-connected polyarthralgia of the low back, hips, knees, and shoulders (to include addressing the related questions regarding the diagnosis assigned for the service-connected joint pain entity, and whether the current joint pathology and related joint pain symptoms may be entirely dissociated from the service-connected polyarthralgia, and it so, the basis for doing so).  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Considering that polyarthralgia of itself is merely multi-joint pain, and that the Veteran was separated from service based on a Medical Board Finding that he had a disqualifying disability manifested by polyarthralgia, please identify (by diagnosis, and to extent possible considering the overall record) the chronic disability underlying the polyarthralgia, which is service connected with a "protected" disability rating.

(b) Please identify (by diagnosis and symptoms) all current musculoskeletal disabilities found.  Specifically, does the Veteran have a disability or disabilities with manifestations including multi-joint pain?

(c) Has any currently diagnosed musculoskeletal disability evolved from the Veteran's service-connected polyarthralgias?  If not, identify the more likely etiology and each current musculoskeletal disability entity diagnosed, and explain (with citation to supporting medical literature) whether (and if so, how) how any current manifestations of joint pain may be dissociated from the service connected entity of polyarthralgia.

(d) Assess the current severity of the Veteran's service-connected polyarthralgia of the low back, hips, knees, and shoulders.  [The examiner must be provided a copy of the criteria for rating musculoskeletal disabilities, and the findings noted should include the information needed to rate the disability under the General Formula for Rating Disabilities of the musculoskeletal system.]  The examiner must provide a clear, comprehensive discussion as to whether the Veteran experiences polyarthralgia as an active process, reconciling such discussion with the finding noted in the record that polyarthralgia is merely a symptom and not a disability.  If the Veteran has an active, chronic disability manifested by multi-joint pain, it should specifically be noted whether there are exacerbations (and if so, their frequency and severity), whether there are symptom combinations productive of definite impairment of health, weight loss and anemia productive of a severe impairment to his health, or constitutional manifestations, associated with active joint involvement that are totally incapacitating.  The findings must include complete range of motion studies (to include any limitations due to pain, on use, during periods of exacerbation, etc.) for all joints involved.  All clinical findings should be reported in detail.  

If joint pathology (and associated symptoms, including arthralgia, and functional impairment in any joint may be completely dissociated from the service-connected polyarthralgia, identify such pathology, symptoms, and impairment (e.g., limitation of motion) and explain the basis for completely dissociating them from the service-connected polyarthralgia.

The examiner must explain the rationale for all opinions, to specifically include comment on the opinions/evidence already in the record (expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement).  Citations to supporting medical literature would be helpful.
6. The AOJ should arrange for any further development indicated, and then adjudicate the claim of service connection for DJD of the lumbar spine and other joints.  If it is denied, the Veteran should be so advised, and also advised of his appellate rights and that such matter will be before the Board only if he initiates, and then perfects, an appeal in the matter.

7. The AOJ should then review the entire record and readjudicate the issues on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




